DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.
 
Response to Arguments
Applicant’s response has been fully considered. The cancellation of claims 36, 48, and 54 obviates the rejection under 35 U.S.C. 112.
Applicant’s amendments and the accompanying arguments with respect to there being no coupling between the attachment medium and stack assembly stations in claims 1 and 9 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of ‘Die attach in lead frame packages,’ by Komitsky et al.
	Applicant’s arguments regarding the prior art rejections of claims 25 and 30 have been fully considered but are not persuasive. Applicant argued Horie does not teach the heating occurs at a location remote from the stack assembly station.

	For at least these reasons, the combination(s) of references remain proper and render the invention as claimed obvious. The rejection is therefore maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The amendments to claims 1 and 9, from which claims 55 and 56 depend, respectively, deleted the phrase “the location remote from a stack assembly station.” For purposes of examination, claims 55 and 56 have been interpreted to mean the attachment medium station is located at a leadframe manufacturing facility.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 22, 31, 35, 37, 42, 9, 12-15, 27, 43, 47, 49, 58, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Terrill et al. (US 2014/0273344) in view of Mori et al. (US 4,878,610) and ‘Die attach in lead frame packages’ by Komitsky et al.
In reference to claim 1, Terrill et al. (US 2014/0273344), hereafter “Terrill,” discloses a method of making a quad flat no lead (QFN) package having a QFN stack that is to be assembled at a stack assembly station, the method comprising: 
coating at least a portion, but not all of a leadframe for the QFN package with an attachment medium, 428 in Figure 13, to provide a coated leadframe, paragraph 65;
mounting a die, 414 in Figure 14, on the coated leadframe at the stack assembly station to form the QFN stack, paragraph 66;
completing assembly of the QFN stack, paragraph 72;

encapsulating the assembled QFN stack in mold compound after the heating, paragraph 74.
Terrill does not disclose coating the leadframe at an attachment medium station, transferring the coated leadframe from the attachment medium station to the stack assembly station, there being no coupling between the attachment medium and stack assembly stations, and is silent regarding completing the QFN stack at the stack assembly station.
Mori et al. (US 4,878,610), hereafter “Mori,” discloses a method of making a semiconductor device package including teaching coating the leadframe at an attachment medium station 5, transferring the coated leadframe from the attachment medium station to the stack assembly station 6, and completing the stack at the stack assembly station, col. 4 lines 31-39 and 50-53. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to coat the leadframe at an attachment medium station, transfer the coated leadframe from the attachment medium station to the stack assembly station, and complete the QFN stack at the stack assembly station. To do so would have merely been to apply a known technique to a known method ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D.
Mori does not disclose there being no coupling between the attachment medium and stack assembly stations.
Komitsky et al. discloses in “Die attach in lead frame packages,’ hereafter “Komitsky,” methods of making lead frame packages including teaching there being no coupling between an attachment medium station and a stack assembly station, (dispensing robot…as a stand-alone unit), page 35 under the heading “Deposition.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for there to be no coupling between 
	In reference to claim 5, Terrill discloses the coated portion of the leadframe is at least a portion of a die attachment pad, 408 in Figures 13 and 14, of the leadframe, paragraph 65.
In reference to claim 6, Terrill discloses the coated portion of the leadframe is at least one lead of the leadframe, paragraph 65.
In reference to claim 7, Terrill discloses the attachment medium comprises solder paste, paragraph 65.
In reference to claim 8, Terrill discloses the attachment medium comprises epoxy paste, paragraph 65.
In reference to claim 22, Terrill discloses the heating of the assembled QFN stack comprises heating to reflow the solder paste, paragraph 73.
In reference to claim 31, Terrill discloses the attachment medium is solder paste, paragraph 65.
In reference to claim 35, Terrill discloses the attachment medium comprises a multiple piece solder paste layer, 428 on 404, 406, 408, etc. in Figure 21, paragraph 65.
In reference to claim 37, Terrill discloses the attachment medium is epoxy, paragraph 65.
In reference to claim 42, Terrill discloses the attachment medium comprises a multiple piece epoxy paste layer, 428 on 404, 406, 408, etc. in Figure 21, paragraph 65.
In reference to claim 9, Terrill discloses a method of making integrated circuit (IC) package that is to be assembled at a stack assembly station, the method comprising: 

mounting a die, 414 in Figure 14, to the coated leadframe at the assembly station, paragraph 66;
heating the assembled die and leadframe, paragraph 73; and
encapsulating the assembled die and leadframe in mold compound after the heating, paragraph 74.
Terrill does not disclose coating the leadframe at an attachment medium station, transferring the coated leadframe from the attachment medium station to the stack assembly station, there being no coupling between the attachment medium and stack assembly stations.
Mori et al. (US 4,878,610), hereafter “Mori,” discloses a method of making a semiconductor device package including teaching coating the leadframe at an attachment medium station 5, and transferring the coated leadframe from the attachment medium station to the stack assembly station 6, col. 4 lines 31-39 and 50-53. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to coat the leadframe at an attachment medium station and transfer the coated leadframe from the attachment medium station to the stack assembly station. To do so would have merely been to apply a known technique to a known method ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D.
Mori does not disclose there being no coupling between the attachment medium and stack assembly stations.
Komitsky discloses methods of making lead frame packages including teaching there being no coupling between an attachment medium station and a stack assembly station, (dispensing robot…as a stand-alone unit), page 35 under the heading “Deposition.” It would 
In reference to claim 12, Terrill discloses the coated portion of the leadframe is at least a portion of a die attachment pad, 408 in Figures 13 and 14, of the leadframe, paragraph 65.
In reference to claim 13, Terrill discloses the coated portion of the leadframe is at least one lead of the leadframe, paragraph 65.
In reference to claim 14, Terrill discloses the attachment medium comprises solder paste, paragraph 65.
In reference to claim 15, Terrill discloses the attachment medium comprises epoxy paste, paragraph 65.
In reference to claim 27, Terrill discloses the heating of the assembled QFN stack comprises heating to reflow the solder paste, paragraph 73.
In reference to claim 43, Terrill discloses the attachment medium is solder paste, paragraph 65.
In reference to claim 47, Terrill discloses the attachment medium comprises a multiple piece solder paste layer, 428 on 404, 406, 408, etc. in Figure 21, paragraph 65.
In reference to claim 49, Terrill discloses the attachment medium is epoxy, paragraph 65.
In reference to claims 58 and 60, Komitsky discloses the attachment medium station and stack assembly stations have no common physical or electrical connections, (dispensing robot…as a stand-alone unit), page 35 under the heading “Deposition.”

Claims 21, 23, 25, 26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Terrill et al. (US 2014/0273344) in view of Mori et al. (US 4,878,610) and ‘Die attach in lead frame packages’ by Komitsky et al. as applied to claims 1 and 22 and 9 and 27 above, and further in view of Horie (US 2002/0014704).
In reference to claims 23 and 28, Terrill in view of Mori is silent regarding the heating being performed using a reflow furnace.
Horie (US 2002/0014704), hereafter “Horie,” discloses a method of making a semiconductor device package including teaching heating being performed using a reflow furnace, paragraph 6. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the heating to be performed using a reflow furnace. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting a known heating apparatus.
In reference to claims 25 and 30, Terrill in view of Mori is silent regarding the heating occurring at a location remote from the assembly station.
Horie discloses the heating occurring at a location remote from the assembly station, implied by the “intermediate assembly of the chip 90 and the frame 91 is moved into a furnace,” paragraph 6. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the heating to occur at a location remote from the assembly station. To do so would have merely been to apply a known technique to a known method ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D.

Horie teaches cooling the assembled stack after the heating, but prior to the encapsulating, paragraphs 60 and 61. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cool the assembled QFN stack after the heating, but prior to the encapsulating. One would have been motivated to do so in order to allow for the solder to solidify, paragraph 61.
	
Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Terrill et al. (US 2014/0273344) in view of Mori et al. (US 4,878,610) and ‘Die attach in lead frame packages’ by Komitsky et al. as applied to claims 8 and 15 above, and further in view of Kolan et al. (US 2009/0072391).
	In reference to claims 24 and 29, Terrill in view of Mori does not disclose the heating of the assembled QFN stack comprises heating to cure the epoxy paste.
	Kolan et al. (US 2009/0072391) discloses a method of making a semiconductor device package including teaching heating an assembled stack to cure the epoxy paste, paragraphs 38-40. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the heating of the assembled QFN stack to comprise heating to cure the epoxy paste. One would have been motivated to do so in order to secure the component together.
	
Claims 32, 34, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Terrill et al. (US 2014/0273344) in view of Mori et al. (US 4,878,610) and ‘Die attach in lead . as applied to claims 1  and 9 above and further in view of Herbsommer et al. (US 2012/0256239).
In reference to claims 32 and 44, Terrill is silent regarding the attachment medium being at least one solder paste patch.
Herbsommer et al. (US 2012/0256239), hereafter “Herbsommer,” discloses a package including an attachment medium being at least one solder paste patch, 930, 930a in Figure 9, paragraph 52. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the attachment medium to be at least one solder paste patch. One would have been motivated to do so in order to form discrete solder paste regions for respective electrical connection, see paragraph 53.
In reference to claims 34 and 46, Terrill is silent regarding the attachment medium being at least one screen-printed layer of solder paste.
Herbsommer teaches an attachment medium being at least one screen-printed layer of solder paste, paragraph 52. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the attachment medium to be at least one screen-printed layer of solder paste. 

Claims 38, 39, 41, 50, 51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Terrill et al. (US 2014/0273344) in view of Mori et al. (US 4,878,610) and ‘Die attach in lead frame packages’ by Komitsky et al. as applied to claims 1 and 9 above and further in view of Chiang (US 7,190,060).
In reference to claims 38 and 50, Terrill is silent regarding the attachment medium being an epoxy paste.

In reference to claims 39 and 51, Terrill is silent regarding the attachment medium being at least one epoxy paste patch. 
Chiang discloses a semiconductor device package including teaching an epoxy paste patch, attachment medium, 154 in Figure 4A, col. 11 line 64 to col. 12 line 7 and col. 28 lines 28-52. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the attachment medium to be an epoxy paste patch. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007).
In reference to claims 41 and 53, Terrill is silent regarding the attachment medium being at least one screen-printed layer of epoxy paste.
Chiang discloses a semiconductor device package including teaching an epoxy paste patch, attachment medium, 154 in Figure 4A, col. 11 line 64 to col. 12 line 7 and col. 28 lines 28-52. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the attachment medium to be at least one screen-printed layer of epoxy paste. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007).

Claims 55, 56, 57, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Terrill et al. (US 2014/0273344) in view of Mori et al. (US 4,878,610) and ‘Die attach in lead frame packages’ by Komitsky et al. as applied to claims 1 and 9 above and further in view of Corisis (US 2004/0128830).
In reference to claims 55 and 56, Terrill in view of Mori does not disclose the location remote from a stack assembly station is a leadframe manufacturing facility.
Corisis (US 2004/0128830), hereafter “Corisis,” discloses a method of packaging a semiconductor device including teaching coating at least a portion of a leadframe with an attachment medium at a leadframe manufacturing facility, paragraph 11. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the location remote from a stack assembly station to be a leadframe manufacturing facility. One would have been motivated to do so in order to remove the application step and required equipment from the assembly location, paragraph 11.
In reference to claims 57 and 59, Terrill in view of Mori does not disclose the attachment medium station and the stack assembly station are located in separate buildings.
Corisis discloses a method of packaging a semiconductor device including teaching the attachment medium station and the stack assembly station are located in separate buildings; the leadframe supplier and in-house, respectively, paragraph 11. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the attachment medium station and the stack assembly station to be located in separate buildings. One would have been motivated to do so in order to remove the application step and required equipment from the assembly location, paragraph 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN R JUNGE/Primary Examiner, Art Unit 2897